Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lindmann (US 2,266,881), which shows all of the claimed limitations.  Lindmann shows: 
1. (Currently amended) A household appliance, comprising: (fig. 3) providing reinforcement to said appliance, the decorative external panel comprising a main body portion 17 and an interior body portion 21,22 integrally formed together from a common sheet of material, said interior body portion comprising a first integral structural reinforcement formed from bending said sheet of material in said interior body portion (fig. 3), said common sheet of material being bent back over on itself via a first 180 degree bend to define a first lateral edge of said decorative external panel (fig. 3 – page 1, right column, lines 22-42).  
2. (Currently amended) The household appliance of claim 1, (fig. 3).  
7. (Original) The household appliance of claim 1, comprising a plurality of said decorative external panels that together at least partially define a chassis of the appliance (fig. 2-4; page 1, right column, lines 43-44).  
8. (Original) The household appliance of claim 1, wherein the first integral structural reinforcement engages with an underlying chassis element absent any intermediate bracketry (fig. 2-4).  
9. (Original) The household appliance of claim 2, further including a crimp line extending transverse the first lateral edge along the interior body portion and spaced between the first pillar and the first lateral bend (fig. 3).  
13. (Original) The household appliance of claim 7, further including an oven cavity muffle supported by opposing ones of said decorative external panels that at least partially define said chassis (fig. 4 – the space above element 30 is capable of performing this function).
14. (Currently amended) A decorative external panel at least partially defining a chassis of a household appliance, the decorative external panel comprising: a main body portion and an interior body portion integrally formed together from a common sheet of material, said common sheet of material being bent back over on itself via a single bend between said main body portion and said interior body portion, said interior body portion comprising a first integral structural reinforcement formed from bending said sheet of material in said interior body portion to provide reinforcement to said appliance (see previous claims).  
15. (Currently amended) The decorative external panel of claim 14, further comprising a single lateral edge defined and formed by said single bend single lateral edge, said first integral structural reinforcement comprising a first pillar formed integrally in and as part of said interior body portion and extending along said single (see previous claims).  
19. (Currently amended) The decorative external panel of claim 15, further including a crimp line extending transverse the single single bend (fig. 3).  
20. (Currently amended) A decorative external panel for a household appliance, the decorative external panel comprising: a main body portion and an interior body portion integrally formed together from a common sheet of material, said common sheet of material being bent back over on itself to define a vertical edge of said decorative external panel, said interior body portion comprising a plurality of integral structural reinforcements formed from bending said sheet of material in said interior body portion to provide reinforcement to said appliance, the plurality of integral structural reinforcements together forming a box frame of integral structural reinforcement adjacent to and integral with the main body portion, and the box frame defining a plurality of respective columnar volumes of the plurality of integral structural reinforcements (see previous claims).


Allowable Subject Matter
Claims 3-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
December 9, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762